UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2016 Item 1: Schedule of Investments Vanguard Treasury Money Market Fund Schedule of Investments As of May 31, 2016 Face Market Maturity Amount Value Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (107.3%) United States Treasury Bill 0.160%–0.322% 6/2/16 742,736 742,732 United States Treasury Bill 0.240%–0.558% 6/9/16 949,371 949,289 United States Treasury Bill 0.235%–0.336% 6/16/16 565,850 565,773 United States Treasury Bill 0.300% 6/23/16 384,662 384,592 United States Treasury Bill 0.275%–0.302% 6/30/16 518,623 518,497 United States Treasury Bill 0.235% 7/7/16 284,849 284,782 United States Treasury Bill 0.242%–0.250% 7/28/16 673,689 673,425 United States Treasury Bill 0.220% 8/4/16 900,000 899,648 United States Treasury Bill 0.275%–0.290% 8/18/16 606,988 606,626 United States Treasury Bill 0.341%–0.458% 8/25/16 1,205,981 1,204,912 United States Treasury Bill 0.346%–0.350% 9/1/16 743,391 742,736 United States Treasury Bill 0.471% 9/29/16 375,000 374,413 United States Treasury Bill 0.381% 11/10/16 770,000 768,683 2 United States Treasury Floating Rate Note 0.420% 7/31/16 150,000 150,000 2 United States Treasury Floating Rate Note 0.403% 10/31/16 640,000 639,937 2 United States Treasury Floating Rate Note 0.434% 1/31/17 300,287 300,282 2 United States Treasury Floating Rate Note 0.427% 7/31/17 100,000 99,949 2 United States Treasury Floating Rate Note 0.518% 10/31/17 100,000 99,829 2 United States Treasury Floating Rate Note 0.622% 1/31/18 135,000 135,070 United States Treasury Note/Bond 0.625% 7/15/16 457,000 457,117 United States Treasury Note/Bond 0.500% 7/31/16 40,000 40,004 United States Treasury Note/Bond 1.500% 7/31/16 259,965 260,396 Total U.S. Government and Agency Obligations (Cost $10,898,692) Total Investments (107.3%) (Cost $10,898,692) Other Assets and Liabilities-Net (-7.3%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 Adjustable-rate security. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2016, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a Treasury Money Market Fund quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard S&P 500 Value Index Fund Schedule of Investments As of May 31, 2016 Market Value Shares ($000) Common Stocks (99.6%)1 Consumer Discretionary (7.2%) Time Warner Inc. 34,864 2,638 Comcast Corp. Class A 39,719 2,514 Ford Motor Co. 172,023 2,321 General Motors Co. 62,015 1,940 Target Corp. 26,574 1,828 McDonald's Corp. 13,528 1,651 Johnson Controls Inc. 28,603 1,263 Carnival Corp. 19,884 949 Yum! Brands Inc. 8,655 710 Viacom Inc. Class B 15,290 678 Twenty-First Century Fox Inc. Class A 23,217 671 Genuine Parts Co. 6,598 639 Whirlpool Corp. 3,408 595 Dollar General Corp. 6,035 543 Coach Inc. 12,256 483 Mattel Inc. 15,004 478 CBS Corp. Class B 8,377 462 VF Corp. 7,329 457 Macy's Inc. 13,695 455 Omnicom Group Inc. 5,392 449 Best Buy Co. Inc. 12,434 400 Harley-Davidson Inc. 8,099 376 Darden Restaurants Inc. 5,095 346 PVH Corp. 3,616 339 BorgWarner Inc. 9,649 328 * Bed Bath & Beyond Inc. 7,272 325 Tiffany & Co. 4,924 305 Kohl's Corp. 8,377 302 Starwood Hotels & Resorts Worldwide Inc. 3,853 283 PulteGroup Inc. 14,020 263 Twenty-First Century Fox Inc. 8,944 262 News Corp. Class A 21,528 257 Staples Inc. 28,500 251 Ralph Lauren Corp. Class A 2,565 242 Wynn Resorts Ltd. 2,405 231 Garmin Ltd. 5,178 220 Nordstrom Inc. 5,667 215 * CarMax Inc. 3,692 198 Royal Caribbean Cruises Ltd. 2,460 190 Marriott International Inc. Class A 2,873 190 Gap Inc. 9,978 179 Goodyear Tire & Rubber Co. 6,216 174 * AutoNation Inc. 3,329 168 Interpublic Group of Cos. Inc. 6,391 153 Scripps Networks Interactive Inc. Class A 1,954 126 Foot Locker Inc. 2,110 118 * Michael Kors Holdings Ltd. 2,732 117 Leggett & Platt Inc. 2,279 115 TEGNA Inc. 4,742 109 * Urban Outfitters Inc. 3,810 109 Harman International Industries Inc. 1,348 105 H&R Block Inc. 3,535 76 Consumer Staples (10.2%) Procter & Gamble Co. 117,039 9,485 Wal-Mart Stores Inc. 69,228 4,900 Coca-Cola Co. 82,526 3,681 Philip Morris International Inc. 30,763 3,036 PepsiCo Inc. 28,701 2,904 CVS Health Corp. 26,176 2,525 Kraft Heinz Co. 26,237 2,183 Costco Wholesale Corp. 10,868 1,617 Colgate-Palmolive Co. 18,119 1,276 Walgreens Boots Alliance Inc. 16,376 1,267 Archer-Daniels-Midland Co. 26,269 1,123 Sysco Corp. 23,170 1,115 Kimberly-Clark Corp. 7,166 910 Kroger Co. 23,226 831 Tyson Foods Inc. Class A 12,932 825 General Mills Inc. 9,951 625 Whole Foods Market Inc. 14,324 463 ConAgra Foods Inc. 8,217 375 Kellogg Co. 4,883 363 Molson Coors Brewing Co. Class B 3,640 361 Mead Johnson Nutrition Co. 4,114 338 JM Smucker Co. 2,217 286 Hershey Co. 2,849 264 McCormick & Co. Inc. 1,625 158 Energy (12.8%) Exxon Mobil Corp. 183,233 16,311 Chevron Corp. 83,090 8,392 Schlumberger Ltd. 61,352 4,681 ConocoPhillips 54,545 2,389 Phillips 66 20,714 1,665 Halliburton Co. 37,874 1,598 Occidental Petroleum Corp. 19,884 1,500 Kinder Morgan Inc. 80,742 1,460 Valero Energy Corp. 20,755 1,135 Spectra Energy Corp. 29,631 944 EOG Resources Inc. 11,405 928 Baker Hughes Inc. 19,320 896 Marathon Petroleum Corp. 23,354 813 Hess Corp. 11,683 700 Noble Energy Inc. 18,924 677 Anadarko Petroleum Corp. 12,563 651 Apache Corp. 9,682 553 EQT Corp. 7,509 550 National Oilwell Varco Inc. 16,584 546 Marathon Oil Corp. 37,226 487 Columbia Pipeline Group Inc. 17,645 451 Williams Cos. Inc. 18,927 419 Devon Energy Corp. 11,260 406 ONEOK Inc. 9,267 401 Range Resources Corp. 7,465 318 Helmerich & Payne Inc. 4,768 292 Cabot Oil & Gas Corp. 11,726 281 * FMC Technologies Inc. 10,013 273 * Concho Resources Inc. 2,050 249 * Southwestern Energy Co. 17,196 235 Tesoro Corp. 2,951 230 Murphy Oil Corp. 7,137 221 Cimarex Energy Co. 1,456 169 Transocean Ltd. 15,031 147 * Newfield Exploration Co. 3,393 138 * Chesapeake Energy Corp. 22,780 98 Diamond Offshore Drilling Inc. 2,840 73 Financials (24.6%) * Berkshire Hathaway Inc. Class B 82,668 11,618 JPMorgan Chase & Co. 161,945 10,570 Wells Fargo & Co. 203,839 10,339 Bank of America Corp. 455,601 6,738 Citigroup Inc. 130,080 6,058 US Bancorp 72,056 3,085 American International Group Inc. 50,718 2,936 Goldman Sachs Group Inc. 17,287 2,757 Chubb Ltd. 20,335 2,575 American Express Co. 36,155 2,378 MetLife Inc. 48,390 2,204 Bank of New York Mellon Corp. 47,470 1,997 PNC Financial Services Group Inc. 22,112 1,984 Capital One Financial Corp. 23,269 1,704 Prudential Financial Inc. 19,679 1,560 Travelers Cos. Inc. 13,017 1,486 BB&T Corp. 35,828 1,303 Aflac Inc. 18,534 1,287 Allstate Corp. 16,691 1,127 State Street Corp. 17,652 1,113 Discover Financial Services 18,276 1,038 Simon Property Group Inc. 5,188 1,025 Morgan Stanley 35,727 978 SunTrust Banks Inc. 22,284 977 M&T Bank Corp. 7,019 839 Hartford Financial Services Group Inc. 17,504 791 BlackRock Inc. 2,172 790 Marsh & McLennan Cos. Inc. 11,041 729 CME Group Inc. 7,318 716 HCP Inc. 20,542 675 * Synchrony Financial 21,339 666 Fifth Third Bancorp 34,563 652 Franklin Resources Inc. 16,506 617 Invesco Ltd. 18,376 577 Regions Financial Corp. 56,849 559 Principal Financial Group Inc. 11,968 533 Ventas Inc. 8,009 531 Weyerhaeuser Co. 16,481 519 Aon plc 4,528 495 Lincoln National Corp. 10,635 488 Loews Corp. 11,817 478 KeyCorp 36,871 473 Progressive Corp. 13,924 464 Welltower Inc. 6,269 432 Citizens Financial Group Inc. 17,689 417 Ameriprise Financial Inc. 3,869 393 Unum Group 10,569 390 Vornado Realty Trust 3,988 381 Comerica Inc. 7,697 363 Willis Towers Watson plc 2,441 313 Boston Properties Inc. 2,436 306 T. Rowe Price Group Inc. 3,614 279 General Growth Properties Inc. 9,997 269 Northern Trust Corp. 3,600 267 Leucadia National Corp. 14,706 266 Host Hotels & Resorts Inc. 17,221 265 SL Green Realty Corp. 2,560 259 Zions Bancorporation 9,027 253 Iron Mountain Inc. 6,490 238 Macerich Co. 2,967 226 People's United Financial Inc. 13,702 218 Cincinnati Financial Corp. 3,068 212 Digital Realty Trust Inc. 2,209 211 Navient Corp. 15,131 207 Huntington Bancshares Inc. 17,804 186 Realty Income Corp. 3,086 185 Arthur J. Gallagher & Co. 3,670 177 Legg Mason Inc. 4,756 164 Federal Realty Investment Trust 1,044 160 * Affiliated Managers Group Inc. 901 156 Torchmark Corp. 2,340 144 Assurant Inc. 1,567 137 Apartment Investment & Management Co. 3,168 135 Nasdaq Inc. 1,917 127 Health Care (11.9%) Johnson & Johnson 62,095 6,998 Merck & Co. Inc. 122,455 6,889 Pfizer Inc. 128,094 4,445 UnitedHealth Group Inc. 18,038 2,411 Medtronic plc 27,301 2,197 Bristol-Myers Squibb Co. 29,466 2,113 * Express Scripts Holding Co. 27,921 2,110 AbbVie Inc. 31,992 2,013 McKesson Corp. 10,085 1,847 Amgen Inc. 10,290 1,625 Anthem Inc. 11,534 1,524 Abbott Laboratories 37,703 1,494 Eli Lilly & Co. 16,320 1,225 Cardinal Health Inc. 14,531 1,147 Baxter International Inc. 24,174 1,043 Thermo Fisher Scientific Inc. 5,941 902 * HCA Holdings Inc. 7,824 611 Humana Inc. 3,467 598 Stryker Corp. 5,248 584 Zimmer Biomet Holdings Inc. 4,423 540 Baxalta Inc. 11,726 530 * Vertex Pharmaceuticals Inc. 5,435 506 Quest Diagnostics Inc. 6,299 486 St. Jude Medical Inc. 6,132 481 Agilent Technologies Inc. 9,089 417 * Mylan NV 9,095 394 * Intuitive Surgical Inc. 592 376 Perrigo Co. plc 3,738 358 Zoetis Inc. 7,049 334 * Mallinckrodt plc 4,941 313 Dentsply Sirona Inc. 4,896 304 Universal Health Services Inc. Class B 1,514 204 * Henry Schein Inc. 1,118 194 * DaVita HealthCare Partners Inc. 2,337 181 * Varian Medical Systems Inc. 1,908 158 * Endo International plc 5,989 95 Patterson Cos. Inc. 1,720 84 Industrials (10.8%) General Electric Co. 185,263 5,601 United Technologies Corp. 34,323 3,452 3M Co. 11,214 1,888 Union Pacific Corp. 22,407 1,886 FedEx Corp. 11,309 1,866 Caterpillar Inc. 25,695 1,863 Honeywell International Inc. 16,293 1,855 Delta Air Lines Inc. 34,350 1,493 Emerson Electric Co. 28,378 1,476 United Parcel Service Inc. Class B 14,007 1,444 Eaton Corp. plc 20,248 1,248 Lockheed Martin Corp. 4,755 1,123 CSX Corp. 42,499 1,123 Norfolk Southern Corp. 13,160 1,106 Deere & Co. 13,218 1,088 General Dynamics Corp. 7,100 1,007 Danaher Corp. 8,968 882 PACCAR Inc. 15,505 864 American Airlines Group Inc. 26,609 849 Cummins Inc. 7,154 819 Ingersoll-Rand plc 11,339 758 Raytheon Co. 5,808 753 Parker-Hannifin Corp. 5,960 684 Illinois Tool Works Inc. 6,359 674 * United Continental Holdings Inc. 14,862 670 Waste Management Inc. 8,596 524 L-3 Communications Holdings Inc. 3,433 471 Dover Corp. 6,839 457 Textron Inc. 11,966 455 Kansas City Southern 4,789 446 Tyco International plc 10,307 439 Rockwell Automation Inc. 3,009 349 WW Grainger Inc. 1,478 338 Fluor Corp. 6,158 325 Nielsen Holdings plc 5,256 281 Flowserve Corp. 5,725 276 * Jacobs Engineering Group Inc. 5,407 274 Republic Services Inc. Class A 5,565 269 CH Robinson Worldwide Inc. 3,286 246 Fastenal Co. 5,095 235 Xylem Inc. 4,625 207 Pentair plc 2,981 180 * United Rentals Inc. 2,387 166 Ryder System Inc. 2,348 163 * Quanta Services Inc. 6,663 160 Pitney Bowes Inc. 8,544 159 Expeditors International of Washington Inc. 2,990 145 JB Hunt Transport Services Inc. 1,625 134 Robert Half International Inc. 2,549 106 Dun & Bradstreet Corp. 685 87 Information Technology (8.0%) Intel Corp. 122,981 3,885 Cisco Systems Inc. 131,003 3,806 International Business Machines Corp. 23,793 3,658 QUALCOMM Inc. 65,959 3,622 Oracle Corp. 69,514 2,794 EMC Corp. 85,911 2,401 * Yahoo! Inc. 38,435 1,458 Corning Inc. 49,104 1,026 HP Inc. 76,191 1,019 Texas Instruments Inc. 16,413 995 Automatic Data Processing Inc. 8,279 727 Hewlett Packard Enterprise Co. 33,330 616 Western Digital Corp. 12,388 577 TE Connectivity Ltd. 9,462 568 Symantec Corp. 26,916 467 CA Inc. 13,057 422 Xerox Corp. 42,014 419 Fidelity National Information Services Inc. 5,361 398 NetApp Inc. 12,732 325 * Micron Technology Inc. 23,806 303 Seagate Technology plc 13,101 296 KLA-Tencor Corp. 3,296 240 * Autodesk Inc. 3,767 219 Xilinx Inc. 4,510 214 Western Union Co. 10,607 206 Linear Technology Corp. 4,308 204 Motorola Solutions Inc. 2,796 194 Harris Corp. 2,411 190 * First Solar Inc. 3,353 166 * F5 Networks Inc. 1,030 114 * Teradata Corp. 3,515 100 FLIR Systems Inc. 3,088 96 CSRA Inc. 3,429 85 Materials (3.3%) Dow Chemical Co. 49,292 2,532 EI du Pont de Nemours & Co. 21,153 1,384 Monsanto Co. 9,714 1,092 International Paper Co. 18,145 765 Newmont Mining Corp. 23,351 757 Praxair Inc. 6,411 704 Nucor Corp. 14,032 681 Air Products & Chemicals Inc. 4,454 635 Freeport-McMoRan Inc. 55,238 612 LyondellBasell Industries NV Class A 7,018 571 Alcoa Inc. 58,020 538 PPG Industries Inc. 4,593 495 Eastman Chemical Co. 6,525 479 WestRock Co. 11,203 444 Mosaic Co. 15,556 392 CF Industries Holdings Inc. 10,288 284 FMC Corp. 5,899 280 Ball Corp. 2,938 212 Sealed Air Corp. 3,721 173 * Owens-Illinois Inc. 7,072 134 Telecommunication Services (4.4%) AT&T Inc. 271,412 10,626 Verizon Communications Inc. 107,852 5,490 CenturyLink Inc. 23,997 651 * Level 3 Communications Inc. 7,525 406 Frontier Communications Corp. 51,553 266 Utilities (6.4%) NextEra Energy Inc. 20,325 2,441 Duke Energy Corp. 30,374 2,376 Southern Co. 40,281 1,991 American Electric Power Co. Inc. 21,667 1,403 Exelon Corp. 40,590 1,391 PG&E Corp. 21,747 1,307 PPL Corp. 29,732 1,146 Dominion Resources Inc. 15,528 1,122 Sempra Energy 10,404 1,114 Edison International 14,375 1,030 Public Service Enterprise Group Inc. 22,346 1,000 Consolidated Edison Inc. 12,957 949 Xcel Energy Inc. 22,395 926 WEC Energy Group Inc. 13,929 838 Eversource Energy 13,995 773 DTE Energy Co. 7,919 718 FirstEnergy Corp. 18,696 613 Entergy Corp. 7,876 598 Ameren Corp. 10,707 531 CMS Energy Corp. 12,229 511 SCANA Corp. 6,306 441 CenterPoint Energy Inc. 18,986 428 Pinnacle West Capital Corp. 4,897 360 NiSource Inc. 14,110 337 AES Corp. 29,212 324 American Water Works Co. Inc. 3,527 261 NRG Energy Inc. 13,898 228 AGL Resources Inc. 2,435 160 TECO Energy Inc. 4,858 134 Total Common Stocks (Cost $373,652) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%)1 Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund 0.523% 452,993 453 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 3 United States Treasury Bill 0.431% 8/4/16 100 100 Total Temporary Cash Investments (Cost $553) Total Investments (99.8%) (Cost $374,205) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2016, based on the inputs used to value them: S&P 500 Value Index Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 398,108 — — Temporary Cash Investments 453 100 — Futures Contracts—Liabilities 1 (2) — — Total 398,559 100 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At May 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 13 1,362 19 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2016, the cost of investment securities for tax purposes was $374,205,000. Net unrealized appreciation of investment securities for tax purposes was $24,456,000, consisting of unrealized gains of $34,610,000 on securities that had risen in value since their purchase and $10,154,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P 500 Growth Index Fund Schedule of Investments As of May 31, 2016 Market Value Shares ($000) Common Stocks (99.8%)1 Consumer Discretionary (17.7%) * Amazon.com Inc. 37,442 27,063 Home Depot Inc. 122,973 16,247 Walt Disney Co. 145,594 14,446 Comcast Corp. Class A 148,670 9,411 Starbucks Corp. 143,370 7,870 NIKE Inc. Class B 130,931 7,230 Lowe's Cos. Inc. 88,758 7,112 McDonald's Corp. 57,710 7,044 * Priceline Group Inc. 4,810 6,081 TJX Cos. Inc. 64,946 4,944 * Netflix Inc. 41,517 4,258 * O'Reilly Automotive Inc. 9,439 2,496 * AutoZone Inc. 2,942 2,242 Newell Brands Inc. 44,210 2,108 Ross Stores Inc. 39,222 2,094 * Dollar Tree Inc. 22,725 2,058 Delphi Automotive plc 26,988 1,834 L Brands Inc. 24,668 1,691 Yum! Brands Inc. 20,584 1,690 Twenty-First Century Fox Inc. Class A 57,677 1,666 * Ulta Salon Cosmetics & Fragrance Inc. 6,151 1,433 Dollar General Corp. 14,944 1,344 * Chipotle Mexican Grill Inc. Class A 2,936 1,298 Expedia Inc. 11,532 1,283 Tractor Supply Co. 12,999 1,249 CBS Corp. Class B 22,559 1,245 * Mohawk Industries Inc. 6,163 1,212 Advance Auto Parts Inc. 7,111 1,094 VF Corp. 16,770 1,045 Hanesbrands Inc. 37,931 1,027 * LKQ Corp. 29,408 973 DR Horton Inc. 31,779 971 Hasbro Inc. 10,891 951 Omnicom Group Inc. 11,378 948 Royal Caribbean Cruises Ltd. 11,013 852 Marriott International Inc. Class A 12,181 804 Lennar Corp. Class A 17,356 791 Signet Jewelers Ltd. 7,712 763 Cablevision Systems Corp. Class A 21,599 749 * TripAdvisor Inc. 10,937 741 Wyndham Worldwide Corp. 10,939 737 *,^ Under Armour Inc. Class A 17,660 666 Twenty-First Century Fox Inc. 22,247 651 * Discovery Communications Inc. 23,131 619 Under Armour Inc. 17,660 618 Interpublic Group of Cos. Inc. 25,184 602 * CarMax Inc. 11,029 592 Starwood Hotels & Resorts Worldwide Inc. 7,839 576 * Michael Kors Holdings Ltd. 11,525 492 Foot Locker Inc. 8,641 483 Leggett & Platt Inc. 8,162 410 * Discovery Communications Inc. Class A 14,461 403 Goodyear Tire & Rubber Co. 12,284 344 H&R Block Inc. 15,060 322 Scripps Networks Interactive Inc. Class A 4,825 310 Harman International Industries Inc. 3,898 305 TEGNA Inc. 10,972 252 Wynn Resorts Ltd. 2,613 251 Consumer Staples (9.9%) Altria Group Inc. 189,900 12,085 Coca-Cola Co. 196,527 8,765 Philip Morris International Inc. 82,651 8,156 PepsiCo Inc. 77,101 7,800 Mondelez International Inc. Class A 152,167 6,770 CVS Health Corp. 49,008 4,727 Reynolds American Inc. 80,292 3,991 Walgreens Boots Alliance Inc. 47,706 3,692 Colgate-Palmolive Co. 46,750 3,292 Costco Wholesale Corp. 18,771 2,793 Constellation Brands Inc. Class A 17,062 2,613 Kimberly-Clark Corp. 19,249 2,445 General Mills Inc. 35,678 2,240 ^ Monster Beverage Corp. 14,609 2,191 Estee Lauder Cos. Inc. Class A 21,566 1,979 Dr Pepper Snapple Group Inc. 18,167 1,660 Clorox Co. 12,542 1,612 Kroger Co. 43,361 1,551 Church & Dwight Co. Inc. 12,588 1,240 ConAgra Foods Inc. 23,915 1,093 Campbell Soup Co. 17,415 1,055 Kellogg Co. 13,696 1,019 Molson Coors Brewing Co. Class B 9,840 976 Brown-Forman Corp. Class B 9,743 955 Hormel Foods Corp. 26,158 900 JM Smucker Co. 6,765 874 Mead Johnson Nutrition Co. 9,018 742 McCormick & Co. Inc. 7,626 740 Hershey Co. 7,614 707 Coca-Cola European Partners plc 42 3 Energy (1.5%) Pioneer Natural Resources Co. 15,868 2,544 EOG Resources Inc. 28,340 2,306 Occidental Petroleum Corp. 30,418 2,295 Anadarko Petroleum Corp. 21,620 1,121 * Concho Resources Inc. 7,984 969 Devon Energy Corp. 24,673 890 Apache Corp. 15,413 881 Cimarex Energy Co. 5,933 690 Williams Cos. Inc. 24,332 539 * Newfield Exploration Co. 11,740 479 Cabot Oil & Gas Corp. 18,605 446 Tesoro Corp. 5,142 401 Financials (8.1%) American Tower Corporation 41,114 4,349 Simon Property Group Inc. 18,601 3,676 Public Storage 14,291 3,626 Charles Schwab Corp. 116,549 3,564 Intercontinental Exchange Inc. 11,539 3,129 Crown Castle International Corp. 32,380 2,940 S&P Global Inc. 25,730 2,877 BlackRock Inc. 7,470 2,718 Equity Residential 35,413 2,451 Equinix Inc. 6,696 2,424 Prologis Inc. 50,902 2,419 AvalonBay Communities Inc. 13,270 2,387 Morgan Stanley 69,801 1,910 Aon plc 16,274 1,778 Marsh & McLennan Cos. Inc. 26,257 1,735 CME Group Inc. 16,755 1,640 Moody's Corp. 16,480 1,626 Essex Property Trust Inc. 6,357 1,445 Welltower Inc. 20,713 1,427 T. Rowe Price Group Inc. 16,123 1,242 Boston Properties Inc. 9,512 1,195 Weyerhaeuser Co. 36,261 1,142 Extra Space Storage Inc. 12,155 1,130 Kimco Realty Corp. 40,012 1,128 * Synchrony Financial 33,839 1,056 Realty Income Corp. 17,384 1,045 Willis Towers Watson plc 8,061 1,032 Ventas Inc. 15,033 997 XL Group plc Class A 28,373 975 Northern Trust Corp. 12,948 959 UDR Inc. 25,976 936 General Growth Properties Inc. 34,326 922 Digital Realty Trust Inc. 9,220 880 Progressive Corp. 26,090 869 * CBRE Group Inc. Class A 28,142 840 Vornado Realty Trust 8,432 805 Ameriprise Financial Inc. 7,884 802 * E*TRADE Financial Corp. 27,482 767 Federal Realty Investment Trust 4,408 675 * Affiliated Managers Group Inc. 3,237 562 Host Hotels & Resorts Inc. 34,819 536 Cincinnati Financial Corp. 7,575 523 Nasdaq Inc. 6,903 456 Macerich Co. 5,777 441 Arthur J. Gallagher & Co. 9,039 437 SL Green Realty Corp. 4,058 411 Huntington Bancshares Inc. 37,876 396 Torchmark Corp. 5,883 363 Apartment Investment & Management Co. 8,163 348 Iron Mountain Inc. 9,128 335 Assurant Inc. 2,844 249 Citizens Financial Group Inc. 9,869 232 Health Care (17.3%) Johnson & Johnson 131,142 14,778 Gilead Sciences Inc. 132,573 11,542 Pfizer Inc. 305,041 10,585 Allergan plc 38,283 9,025 * Celgene Corp. 75,815 8,000 Amgen Inc. 50,334 7,950 UnitedHealth Group Inc. 52,552 7,025 Bristol-Myers Squibb Co. 97,156 6,966 Medtronic plc 76,375 6,147 * Biogen Inc. 21,208 6,145 AbbVie Inc. 85,951 5,409 Eli Lilly & Co. 58,573 4,395 Thermo Fisher Scientific Inc. 25,364 3,849 Aetna Inc. 33,909 3,840 Becton Dickinson and Co. 20,542 3,419 * Alexion Pharmaceuticals Inc. 21,854 3,298 Cigna Corp. 24,805 3,178 * Regeneron Pharmaceuticals Inc. 7,568 3,019 * Boston Scientific Corp. 130,781 2,970 Abbott Laboratories 60,009 2,378 Stryker Corp. 18,837 2,094 * Illumina Inc. 14,292 2,070 * Edwards Lifesciences Corp. 20,872 2,056 Baxalta Inc. 40,317 1,824 * Cerner Corp. 29,456 1,638 CR Bard Inc. 7,158 1,568 * Intuitive Surgical Inc. 2,329 1,478 AmerisourceBergen Corp. Class A 18,582 1,393 Zoetis Inc. 28,773 1,364 * Laboratory Corp. of America Holdings 9,850 1,260 Humana Inc. 6,784 1,170 * Vertex Pharmaceuticals Inc. 11,895 1,108 St. Jude Medical Inc. 13,959 1,094 * Waters Corp. 7,902 1,087 * Centene Corp. 16,492 1,028 * HCA Holdings Inc. 12,473 973 * Henry Schein Inc. 5,482 952 Zimmer Biomet Holdings Inc. 7,607 929 * Mylan NV 19,930 864 * DaVita HealthCare Partners Inc. 10,947 846 * Hologic Inc. 23,975 825 Dentsply Sirona Inc. 12,612 784 Universal Health Services Inc. Class B 5,474 738 PerkinElmer Inc. 10,644 583 Perrigo Co. plc 5,920 567 Agilent Technologies Inc. 11,757 540 * Varian Medical Systems Inc. 5,146 426 Patterson Cos. Inc. 4,320 211 * Endo International plc 6,832 108 Industrials (9.2%) General Electric Co. 497,749 15,047 Boeing Co. 60,398 7,619 3M Co. 34,031 5,728 Honeywell International Inc. 38,797 4,416 Danaher Corp. 38,272 3,764 Northrop Grumman Corp. 17,546 3,732 United Parcel Service Inc. Class B 36,155 3,727 Lockheed Martin Corp. 15,035 3,552 Union Pacific Corp. 32,837 2,765 Southwest Airlines Co. 61,894 2,629 Raytheon Co. 16,273 2,110 Illinois Tool Works Inc. 17,742 1,881 General Dynamics Corp. 12,784 1,814 Roper Technologies Inc. 9,800 1,677 Stanley Black & Decker Inc. 14,802 1,675 Equifax Inc. 11,510 1,447 Waste Management Inc. 21,288 1,298 Nielsen Holdings plc 23,570 1,258 * Verisk Analytics Inc. Class A 14,998 1,191 Rockwell Collins Inc. 12,718 1,124 Acuity Brands Inc. 4,234 1,097 AMETEK Inc. 22,851 1,093 Masco Corp. 32,397 1,057 Snap-on Inc. 5,605 907 * Stericycle Inc. 8,221 806 Cintas Corp. 8,483 804 Alaska Air Group Inc. 12,087 803 Tyco International plc 18,419 785 Fastenal Co. 16,804 773 Rockwell Automation Inc. 6,136 712 Pentair plc 11,042 665 Allegion plc 9,279 628 Expeditors International of Washington Inc. 11,125 540 Republic Services Inc. Class A 10,939 528 WW Grainger Inc. 2,269 518 CH Robinson Worldwide Inc. 6,662 500 JB Hunt Transport Services Inc. 5,149 426 Xylem Inc. 7,152 319 Robert Half International Inc. 7,172 298 * United Rentals Inc. 3,687 257 Dun & Bradstreet Corp. 2,006 255 Information Technology (32.4%) Apple Inc. 537,785 53,703 Microsoft Corp. 767,142 40,659 * Facebook Inc. Class A 222,600 26,447 Alphabet Inc. Class A 28,378 21,251 Alphabet Inc. Class C 28,820 21,203 Visa Inc. Class A 186,137 14,694 MasterCard Inc. Class A 95,108 9,121 Accenture plc Class A 60,906 7,246 Oracle Corp. 152,809 6,143 Intel Corp. 187,854 5,934 Cisco Systems Inc. 200,112 5,813 Broadcom Ltd. 36,087 5,570 International Business Machines Corp. 33,445 5,142 * salesforce.com Inc. 61,175 5,121 * Adobe Systems Inc. 48,333 4,808 PayPal Holdings Inc. 107,916 4,078 Texas Instruments Inc. 61,421 3,722 * Cognizant Technology Solutions Corp. Class A 59,077 3,630 Applied Materials Inc. 109,918 2,684 Intuit Inc. 24,914 2,657 * eBay Inc. 105,178 2,573 NVIDIA Corp. 49,495 2,312 * Electronic Arts Inc. 30,082 2,309 Automatic Data Processing Inc. 26,175 2,299 * Fiserv Inc. 21,670 2,282 Activision Blizzard Inc. 49,306 1,936 Analog Devices Inc. 30,071 1,759 Amphenol Corp. Class A 29,834 1,752 Hewlett Packard Enterprise Co. 93,448 1,726 Paychex Inc. 31,105 1,687 * Red Hat Inc. 17,713 1,372 * Alliance Data Systems Corp. 5,767 1,281 Lam Research Corp. 15,343 1,271 * Citrix Systems Inc. 14,919 1,267 Skyworks Solutions Inc. 18,497 1,235 Global Payments Inc. 14,761 1,147 Fidelity National Information Services Inc. 15,033 1,116 Microchip Technology Inc. 20,706 1,070 * Akamai Technologies Inc. 17,204 939 TE Connectivity Ltd. 15,092 906 Total System Services Inc. 16,403 881 Juniper Networks Inc. 34,145 799 * VeriSign Inc. 9,353 799 * Autodesk Inc. 13,574 791 Xilinx Inc. 14,939 708 Linear Technology Corp. 13,664 647 Motorola Solutions Inc. 9,232 639 * Qorvo Inc. 12,525 638 * Micron Technology Inc. 48,410 616 KLA-Tencor Corp. 7,855 573 Harris Corp. 6,785 534 Western Union Co. 25,412 494 * F5 Networks Inc. 4,466 492 FLIR Systems Inc. 6,539 204 * Teradata Corp. 5,138 146 CSRA Inc. 5,766 143 Materials (2.4%) Ecolab Inc. 25,836 3,029 EI du Pont de Nemours & Co. 38,044 2,488 Monsanto Co. 21,402 2,407 Sherwin-Williams Co. 7,600 2,212 PPG Industries Inc. 15,778 1,699 Vulcan Materials Co. 12,939 1,511 Praxair Inc. 13,517 1,485 LyondellBasell Industries NV Class A 18,151 1,477 Air Products & Chemicals Inc. 9,049 1,291 Martin Marietta Materials Inc. 6,245 1,181 International Flavors & Fragrances Inc. 7,800 1,006 Avery Dennison Corp. 8,681 646 Ball Corp. 7,292 527 Sealed Air Corp. 10,897 506 Telecommunication Services (1.0%) Verizon Communications Inc. 158,047 8,045 * Level 3 Communications Inc. 11,419 616 Utilities (0.3%) Dominion Resources Inc. 23,770 1,717 American Water Works Co. Inc. 9,383 695 AGL Resources Inc. 6,264 412 TECO Energy Inc. 12,081 333 Total Common Stocks (Cost $782,082) Coupon Shares Temporary Cash Investments (0.2%)1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.523% 1,364,000 1,364 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.411% 6/2/16 200 200 5 Federal Home Loan Bank Discount Notes 0.511% 10/12/16 100 100 Total Temporary Cash Investments (Cost $1,664) Total Investments (100.0%) (Cost $783,746) Other Assets and Liabilities-Net (0.0%)2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $688,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Includes $707,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. S&P 500 Growth Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 895,998 — — Temporary Cash Investments 1,364 300 — Futures Contracts—Liabilities 1 (2) — — Total 897,360 300 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At May 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 14 1,466 21 S&P 500 Growth Index Fund Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D . At May 31, 2016, the cost of investment securities for tax purposes was $783,746,000. Net unrealized appreciation of investment securities for tax purposes was $113,916,000, consisting of unrealized gains of $122,613,000 on securities that had risen in value since their purchase and $8,697,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Index Fund Schedule of Investments As of May 31, 2016 Market Value Shares ($000) Common Stocks (99.9%)1 Consumer Discretionary (11.7%) * NVR Inc. 3,050 5,286 Domino's Pizza Inc. 41,666 5,037 Service Corp. International 162,984 4,466 Carter's Inc. 43,275 4,351 Polaris Industries Inc. 50,521 4,295 * Panera Bread Co. Class A 19,232 4,215 Gentex Corp. 241,598 4,006 * Toll Brothers Inc. 129,660 3,780 Williams-Sonoma Inc. 69,125 3,666 Brunswick Corp. 76,127 3,644 * Skechers U.S.A. Inc. Class A 109,279 3,406 Dunkin' Brands Group Inc. 76,659 3,319 * AMC Networks Inc. Class A 50,937 3,257 Dick's Sporting Goods Inc. 75,328 3,232 Pool Corp. 35,156 3,219 Cinemark Holdings Inc. 88,215 3,192 * Tempur Sealy International Inc. 52,199 3,039 ^ Cracker Barrel Old Country Store Inc. 20,049 3,037 * Live Nation Entertainment Inc. 122,099 2,949 * Vista Outdoor Inc. 51,100 2,564 ^ GameStop Corp. Class A 87,670 2,551 Thor Industries Inc. 38,177 2,482 * DreamWorks Animation SKG Inc. Class A 59,748 2,404 CST Brands Inc. 63,227 2,398 Tupperware Brands Corp. 42,222 2,389 Texas Roadhouse Inc. Class A 52,746 2,364 CalAtlantic Group Inc. 63,890 2,363 * Kate Spade & Co. 107,292 2,345 Jack in the Box Inc. 27,206 2,318 * Buffalo Wild Wings Inc. 15,744 2,289 John Wiley & Sons Inc. Class A 40,622 2,189 American Eagle Outfitters Inc. 138,969 2,173 Big Lots Inc. 41,428 2,167 Brinker International Inc. 47,744 2,147 * Murphy USA Inc. 30,965 2,105 * JC Penney Co. Inc. 255,916 1,994 * Cabela's Inc. 40,254 1,955 * Helen of Troy Ltd. 18,778 1,931 Cheesecake Factory Inc. 37,734 1,882 Wendy's Co. 182,912 1,880 Cable One Inc. 3,674 1,800 Graham Holdings Co. Class B 3,599 1,792 Meredith Corp. 31,626 1,565 Dana Holding Corp. 124,852 1,501 * Office Depot Inc. 412,984 1,478 * Deckers Outdoor Corp. 27,187 1,430 * TRI Pointe Group Inc. 122,165 1,424 HSN Inc. 26,738 1,400 Time Inc. 87,951 1,396 Aaron's Inc. 54,179 1,360 Sotheby's 43,676 1,306 New York Times Co. Class A 102,743 1,242 Chico's FAS Inc. 112,090 1,216 Abercrombie & Fitch Co. 56,343 1,121 * Restoration Hardware Holdings Inc. 31,294 1,041 * Ascena Retail Group Inc. 143,129 1,033 ^ KB Home 70,800 987 * Fossil Group Inc. 34,703 967 ^ DeVry Education Group Inc. 47,586 861 Guess? Inc. 53,278 840 International Speedway Corp. Class A 22,347 739 Consumer Staples (4.3%) Ingredion Inc. 60,125 7,059 * WhiteWave Foods Co. Class A 147,496 6,586 * TreeHouse Foods Inc. 47,163 4,466 * Hain Celestial Group Inc. 86,224 4,263 * Post Holdings Inc. 53,601 4,074 Edgewell Personal Care Co. 49,638 3,943 Casey's General Stores Inc. 32,658 3,926 Flowers Foods Inc. 156,228 2,929 * Sprouts Farmers Market Inc. 118,190 2,926 Energizer Holdings Inc. 51,694 2,447 Snyder's-Lance Inc. 66,096 2,043 Lancaster Colony Corp. 16,250 1,970 * United Natural Foods Inc. 42,062 1,567 Avon Products Inc. 363,990 1,420 Dean Foods Co. 76,874 1,405 * Boston Beer Co. Inc. Class A 7,940 1,234 * SUPERVALU Inc. 222,563 1,031 ^ Tootsie Roll Industries Inc. 15,040 538 Energy (3.6%) HollyFrontier Corp. 147,625 3,950 Energen Corp. 81,164 3,865 * Gulfport Energy Corp. 102,879 3,163 QEP Resources Inc. 159,882 2,979 ^ CONSOL Energy Inc. 191,862 2,947 World Fuel Services Corp. 59,304 2,726 Oceaneering International Inc. 81,957 2,710 Ensco plc Class A 244,826 2,421 Patterson-UTI Energy Inc. 123,049 2,290 Nabors Industries Ltd. 235,834 2,217 Superior Energy Services Inc. 126,581 2,182 * WPX Energy Inc. 195,773 2,015 * Dril-Quip Inc. 31,729 1,936 SM Energy Co. 57,071 1,799 Rowan Cos. plc Class A 104,633 1,771 Noble Corp. plc 203,317 1,696 * Oil States International Inc. 43,135 1,417 Western Refining Inc. 56,586 1,202 Denbury Resources Inc. 293,683 1,178 Financials (26.7%) * Alleghany Corp. 12,917 7,038 Duke Realty Corp. 289,314 6,848 Mid-America Apartment Communities Inc. 63,089 6,498 New York Community Bancorp Inc. 406,793 6,403 Everest Re Group Ltd. 35,708 6,396 Regency Centers Corp. 81,639 6,254 Camden Property Trust 72,709 6,195 * Signature Bank 44,555 6,015 Raymond James Financial Inc. 107,084 6,004 Alexandria Real Estate Equities Inc. 61,372 5,947 MSCI Inc. Class A 74,359 5,933 SEI Investments Co. 114,973 5,914 FactSet Research Systems Inc. 34,453 5,480 Reinsurance Group of America Inc. Class A 54,540 5,407 National Retail Properties Inc. 117,965 5,347 American Campus Communities Inc. 108,978 5,124 Kilroy Realty Corp. 77,111 4,870 * SVB Financial Group 43,165 4,757 WR Berkley Corp. 82,022 4,678 East West Bancorp Inc. 120,350 4,645 Liberty Property Trust 122,282 4,564 Lamar Advertising Co. Class A 68,653 4,466 Jones Lang LaSalle Inc. 37,704 4,444 Omega Healthcare Investors Inc. 138,461 4,420 MarketAxess Holdings Inc. 31,379 4,391 CBOE Holdings Inc. 68,407 4,354 American Financial Group Inc. 59,383 4,352 RenaissanceRe Holdings Ltd. 36,083 4,168 Sovran Self Storage Inc. 37,970 4,111 PacWest Bancorp 95,689 3,988 Douglas Emmett Inc. 117,056 3,967 Highwoods Properties Inc. 80,368 3,911 Old Republic International Corp. 203,816 3,905 EPR Properties 52,943 3,774 Senior Housing Properties Trust 198,594 3,710 Weingarten Realty Investors 95,367 3,589 Endurance Specialty Holdings Ltd. 51,487 3,497 First American Financial Corp. 91,224 3,488 Eaton Vance Corp. 95,940 3,488 Brown & Brown Inc. 96,212 3,469 Taubman Centers Inc. 50,376 3,454 Commerce Bancshares Inc. 69,579 3,404 Synovus Financial Corp. 105,636 3,398 Corrections Corp. of America 98,043 3,294 Hospitality Properties Trust 126,731 3,244 First Niagara Financial Group Inc. 296,687 3,240 DCT Industrial Trust Inc. 73,860 3,186 FirstMerit Corp. 138,612 3,144 Hanover Insurance Group Inc. 35,805 3,104 Cullen/Frost Bankers Inc. 45,687 3,056 CNO Financial Group Inc. 150,430 3,052 Webster Financial Corp. 76,575 2,999 Prosperity Bancshares Inc. 55,014 2,962 Umpqua Holdings Corp. 184,525 2,951 PrivateBancorp Inc. 66,474 2,948 Medical Properties Trust Inc. 198,859 2,923 First Horizon National Corp. 199,143 2,899 Tanger Factory Outlet Centers Inc. 79,400 2,796 Post Properties Inc. 44,935 2,722 Healthcare Realty Trust Inc. 85,468 2,717 Rayonier Inc. 102,626 2,661 Bank of the Ozarks Inc. 68,367 2,660 Bank of Hawaii Corp. 36,044 2,590 Federated Investors Inc. Class B 79,155 2,558 Communications Sales & Leasing Inc. 100,678 2,515 * SLM Corp. 357,739 2,458 Aspen Insurance Holdings Ltd. 50,988 2,440 First Industrial Realty Trust Inc. 97,283 2,409 FNB Corp. 175,123 2,345 Associated Banc-Corp 125,173 2,339 Education Realty Trust Inc. 52,791 2,259 Primerica Inc. 40,187 2,255 Equity One Inc. 75,833 2,234 * Stifel Financial Corp. 58,111 2,195 LaSalle Hotel Properties 94,425 2,182 Corporate Office Properties Trust 79,034 2,136 Urban Edge Properties 77,203 2,073 Fulton Financial Corp. 145,158 2,068 TCF Financial Corp. 142,645 2,050 Mack-Cali Realty Corp. 74,901 1,965 Washington Federal Inc. 76,551 1,913 Cathay General Bancorp 61,885 1,907 Janus Capital Group Inc. 122,772 1,864 Care Capital Properties Inc. 70,060 1,821 Hancock Holding Co. 64,968 1,786 Valley National Bancorp 186,943 1,782 BancorpSouth Inc. 71,104 1,699 Mercury General Corp. 30,523 1,605 WP Glimcher Inc. 155,340 1,588 * Genworth Financial Inc. Class A 416,130 1,540 Waddell & Reed Financial Inc. Class A 68,540 1,465 Alexander & Baldwin Inc. 38,578 1,453 Trustmark Corp. 56,712 1,405 Kemper Corp. 40,392 1,305 International Bancshares Corp. 46,366 1,300 WisdomTree Investments Inc. 94,759 1,175 Potlatch Corp. 34,113 1,166 Arthur J Gallagher & Co. 1 — Health Care (8.8%) * Mettler-Toledo International Inc. 22,570 8,471 ResMed Inc. 117,134 6,918 Cooper Cos. Inc. 40,476 6,590 * IDEXX Laboratories Inc. 74,971 6,565 Teleflex Inc. 34,810 5,608 * MEDNAX Inc. 78,450 5,370 STERIS plc 71,825 4,987 * Align Technology Inc. 60,599 4,777 West Pharmaceutical Services Inc. 60,494 4,542 * United Therapeutics Corp. 37,932 4,517 * VCA Inc. 67,544 4,386 * WellCare Health Plans Inc. 36,901 3,742 Bio-Techne Corp. 31,102 3,417 * Charles River Laboratories International Inc. 39,068 3,357 * Amsurg Corp. 44,787 3,350 * ABIOMED Inc. 32,634 3,241 * PAREXEL International Corp. 44,971 2,828 * Bio-Rad Laboratories Inc. Class A 17,456 2,598 * LifePoint Health Inc. 36,128 2,395 * Tenet Healthcare Corp. 82,525 2,388 * Prestige Brands Holdings Inc. 44,109 2,384 Hill-Rom Holdings Inc. 47,594 2,338 * Catalent Inc. 82,249 2,313 * Allscripts Healthcare Solutions Inc. 158,308 2,136 * Akorn Inc. 66,969 2,002 Owens & Minor Inc. 52,409 1,954 LivaNova plc 35,548 1,735 * Molina Healthcare Inc. 34,292 1,661 * Community Health Systems Inc. 94,595 1,271 * Halyard Health Inc. 39,022 1,213 Industrials (14.0%) Fortune Brands Home & Security Inc. 131,814 7,733 Huntington Ingalls Industries Inc. 39,155 6,007 Wabtec Corp. 76,888 5,950 Carlisle Cos. Inc. 53,688 5,574 IDEX Corp. 63,503 5,292 AO Smith Corp. 62,457 5,140 ManpowerGroup Inc. 60,463 4,822 * JetBlue Airways Corp. 268,534 4,815 Hubbell Inc. Class B 44,603 4,740 Lennox International Inc. 33,271 4,570 Orbital ATK Inc. 49,198 4,282 * Copart Inc. 85,234 4,220 * AECOM 127,631 4,098 B/E Aerospace Inc. 85,399 4,068 Toro Co. 45,538 4,067 Nordson Corp. 44,802 3,897 Graco Inc. 46,092 3,700 * Old Dominion Freight Line Inc. 57,479 3,699 Donaldson Co. Inc. 103,163 3,457 Lincoln Electric Holdings Inc. 53,798 3,238 * Kirby Corp. 44,995 3,153 Curtiss-Wright Corp. 37,234 3,099 AGCO Corp. 59,296 3,079 MSC Industrial Direct Co. Inc. Class A 40,319 3,022 Watsco Inc. 21,573 2,896 * Genesee & Wyoming Inc. Class A 47,701 2,865 RR Donnelley & Sons Co. 174,869 2,849 * Teledyne Technologies Inc. 28,868 2,833 Oshkosh Corp. 61,242 2,812 Deluxe Corp. 40,944 2,667 ITT Inc. 74,961 2,662 Woodward Inc. 46,673 2,657 Valmont Industries Inc. 19,082 2,639 CLARCOR Inc. 40,757 2,417 Landstar System Inc. 35,471 2,407 Crane Co. 41,388 2,376 Trinity Industries Inc. 128,021 2,312 * Clean Harbors Inc. 43,830 2,257 Rollins Inc. 78,667 2,236 Regal Beloit Corp. 37,343 2,133 Timken Co. 58,212 1,935 Terex Corp. 90,800 1,923 CEB Inc. 27,289 1,740 KBR Inc. 118,855 1,729 HNI Corp. 37,024 1,706 * Esterline Technologies Corp. 24,840 1,674 Kennametal Inc. 66,792 1,635 GATX Corp. 35,191 1,614 Herman Miller Inc. 50,166 1,588 Triumph Group Inc. 41,357 1,560 * NOW Inc. 89,948 1,560 * KLX Inc. 44,246 1,455 * FTI Consulting Inc. 34,589 1,447 Granite Construction Inc. 33,044 1,419 Joy Global Inc. 82,160 1,399 MSA Safety Inc. 26,595 1,340 Werner Enterprises Inc. 37,377 930 Information Technology (17.1%) CDK Global Inc. 129,873 7,182 * Gartner Inc. 68,870 6,999 * ANSYS Inc. 73,775 6,573 * Synopsys Inc. 126,738 6,549 Broadridge Financial Solutions Inc. 99,394 6,380 * Cadence Design Systems Inc. 255,402 6,313 Computer Sciences Corp. 115,466 5,681 Jack Henry & Associates Inc. 65,957 5,569 * Trimble Navigation Ltd. 209,844 5,368 * Ultimate Software Group Inc. 24,127 4,933 * Arrow Electronics Inc. 76,062 4,915 Avnet Inc. 109,783 4,504 * Keysight Technologies Inc. 143,264 4,388 Ingram Micro Inc. 124,080 4,297 * Tyler Technologies Inc. 27,529 4,220 * Fortinet Inc. 121,985 4,173 * Manhattan Associates Inc. 61,046 4,025 FEI Co. 34,170 3,672 ARRIS International plc 150,171 3,619 Brocade Communications Systems Inc. 390,585 3,539 * PTC Inc. 95,776 3,423 Teradyne Inc. 170,874 3,385 * NCR Corp. 104,445 3,225 DST Systems Inc. 26,486 3,203 * Microsemi Corp. 93,984 3,179 MAXIMUS Inc. 54,276 3,129 Cognex Corp. 71,100 3,062 Jabil Circuit Inc. 159,605 3,045 * WEX Inc. 32,367 2,986 Fair Isaac Corp. 26,283 2,929 Cypress Semiconductor Corp. 263,021 2,796 * CoreLogic Inc. 73,916 2,755 Leidos Holdings Inc. 53,799 2,658 * Integrated Device Technology Inc. 113,193 2,643 * IPG Photonics Corp. 30,567 2,640 * ViaSat Inc. 37,661 2,600 j2 Global Inc. 38,659 2,589 * Advanced Micro Devices Inc. 537,205 2,455 * VeriFone Systems Inc. 92,267 2,436 National Instruments Corp. 84,405 2,411 * Rackspace Hosting Inc. 93,093 2,327 * Zebra Technologies Corp. 43,676 2,320 Convergys Corp. 80,754 2,276 Belden Inc. 35,106 2,270 * Tech Data Corp. 29,320 2,216 SYNNEX Corp. 24,220 2,206 * Synaptics Inc. 30,709 2,083 * WebMD Health Corp. 31,334 2,060 * ACI Worldwide Inc. 99,550 2,057 * Cree Inc. 84,385 2,032 * NetScout Systems Inc. 82,411 1,999 Lexmark International Inc. Class A 51,792 1,961 Science Applications International Corp. 34,590 1,888 * Fairchild Semiconductor International Inc. Class A 94,955 1,887 * Ciena Corp. 108,000 1,886 Mentor Graphics Corp. 84,170 1,805 InterDigital Inc. 29,338 1,710 * Silicon Laboratories Inc. 32,399 1,612 * CommVault Systems Inc. 35,216 1,595 Intersil Corp. Class A 111,303 1,505 Vishay Intertechnology Inc. 113,660 1,473 Diebold Inc. 54,603 1,411 * Acxiom Corp. 65,160 1,380 * Polycom Inc. 112,324 1,348 * comScore Inc. 39,368 1,275 Plantronics Inc. 28,102 1,251 *,^ 3D Systems Corp. 89,264 1,195 * Knowles Corp. 74,016 1,082 * NeuStar Inc. Class A 45,004 1,060 Materials (7.5%) Albemarle Corp. 93,891 7,371 Valspar Corp. 60,795 6,585 Ashland Inc. 52,882 5,995 RPM International Inc. 111,095 5,576 Packaging Corp. of America 78,828 5,378 Steel Dynamics Inc. 203,392 5,022 Reliance Steel & Aluminum Co. 60,100 4,468 AptarGroup Inc. 52,555 4,060 Sonoco Products Co. 84,437 4,025 Bemis Co. Inc. 79,187 3,986 NewMarket Corp. 8,325 3,372 Eagle Materials Inc. 41,233 3,229 Olin Corp. 138,307 3,183 Royal Gold Inc. 54,572 3,063 PolyOne Corp. 71,331 2,673 Scotts Miracle-Gro Co. Class A 38,064 2,646 Sensient Technologies Corp. 37,662 2,569 Cabot Corp. 52,226 2,387 Compass Minerals International Inc. 28,210 2,199 * Louisiana-Pacific Corp. 119,704 2,188 Domtar Corp. 52,385 2,024 United States Steel Corp. 122,288 1,770 Silgan Holdings Inc. 33,823 1,730 Minerals Technologies Inc. 29,146 1,679 Commercial Metals Co. 97,169 1,668 Worthington Industries Inc. 38,167 1,426 Carpenter Technology Corp. 39,265 1,258 ^ Allegheny Technologies Inc. 91,311 1,130 Greif Inc. Class A 21,494 771 Telecommunication Services (0.2%) Telephone & Data Systems Inc. 79,044 2,276 Utilities (6.0%) Alliant Energy Corp. 189,807 7,032 Westar Energy Inc. Class A 118,452 6,673 Atmos Energy Corp. 85,353 6,222 UGI Corp. 143,787 6,171 OGE Energy Corp. 167,022 5,042 Aqua America Inc. 148,068 4,784 National Fuel Gas Co. 70,908 3,900 Great Plains Energy Inc. 128,905 3,762 MDU Resources Group Inc. 163,298 3,735 Questar Corp. 146,360 3,690 Vectren Corp. 69,220 3,439 IDACORP Inc. 42,061 3,079 Hawaiian Electric Industries Inc. 89,999 2,955 WGL Holdings Inc. 41,753 2,724 Black Hills Corp. 42,804 2,591 ONE Gas Inc. 43,797 2,569 New Jersey Resources Corp. 71,845 2,525 PNM Resources Inc. 66,601 2,187 * Talen Energy Corp. 53,761 618 Total Common Stocks (Cost $1,178,709) Coupon Temporary Cash Investments (0.2%)1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.523% 2,416,348 2,416 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.335%-0.431% 7/22/16 200 200 Total Temporary Cash Investments (Cost $2,616) Total Investments (100.1%) (Cost $1,181,325) Other Assets and Liabilities-Net (-0.1%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $2,323,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,416,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
